       Case 1:20-cv-01104-ESH Document 33 Filed 07/02/20 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


ANGE SAMMA et al., on behalf of
themselves and others similarly situated,

                    Plaintiffs,

             v.                                 No. 1:20-cv-01104-ESH

UNITED STATES DEPARTMENT OF
DEFENSE et al.,

                    Defendants.


      PLAINTIFFS’ SUPPLEMENTAL BRIEF IN SUPPORT OF PLAINTIFFS’
      MOTIONS FOR SUMMARY JUDGMENT AND CLASS CERTIFICATION


Jennifer Pasquarella                        Scarlet Kim (D.D.C. Bar No. NY0329)
Michelle (Minju) Cho                        Noor Zafar*
American Civil Liberties Union Foundation   Jonathan Hafetz (D.D.C. Bar No. NY0251)
   of Southern California                   Brett Max Kaufman (D.D.C. Bar No. NY0224)
1313 West 8th Street                        American Civil Liberties Union Foundation
Los Angeles, CA 90017                       125 Broad Street, 18th Floor
(213) 977-5236                              New York, NY 10004
jpasquarella@aclusocal.org                  (212) 549-2500
mcho@aclusocal.org                          scarletk@aclu.org
                                            nzafar@aclu.org
                                            jhafetz@aclu.org
                                            bkaufman@aclu.org

                                            Arthur B. Spitzer (D.C. Bar No. 235960)
                                            American Civil Liberties Union Foundation
                                               of the District of Columbia
                                            915 15th Street, NW, 2nd Floor
                                            Washington, DC 20005
                                            (202) 601-4266
                                            aspitzer@acludc.org

                                            *Admitted pro hac vice

                                            Counsel for Plaintiffs
         Case 1:20-cv-01104-ESH Document 33 Filed 07/02/20 Page 2 of 11




       Pursuant to the Court’s June 27, 2020 Order, ECF No. 30, Plaintiffs hereby respond to

the questions raised by the Court in its Order.

I.     RESPONSES TO THE COURT’S QUESTIONS

       1.      Is it correct you are only challenging Section I of the 10/13/2017 N-426
               Policy?

       Yes, Plaintiffs only challenge Section I of the N-426 Policy. Plaintiffs originally

challenged Sections I and II on the basis that Plaintiffs Park and Lee had enlisted prior to

October 13, 2017 and were therefore subject to Section II. The parties now agree that because

Plaintiffs Park and Lee were accessed after October 13, 2017—by shipping to basic training as

active duty service members—they are subject to Section I, as are the six other Plaintiffs, who

enlisted after October 13, 2017. Thus, Plaintiffs challenge only Section I of the Policy.

       2.      Is it correct that you have no claim on behalf of MAVNI Reservists?

       Yes, Plaintiffs bring no claims on behalf of MAVNI Reservists.

       Plaintiffs bring no claims on behalf of MAVNI Reservists because the Kirwa class covers

MAVNI Reservists, and Plaintiffs seek to extend the same relief in Kirwa to non-citizens seeking

to naturalize under 8 U.S.C. § 1440 who fall outside the Kirwa class. See Reply Mem. in Supp.

of Pls.’ Mot. for Class Cert. 11, June 8, 2020, ECF No. 26 (“Class Cert. Reply”) (proposing class

definition of individuals who (a) are non-citizens serving in the U.S. military; (b) have requested

but not received a certified Form N-426; and (c) are not Selected Reserve MAVNIs covered by

the Kirwa lawsuit). The core of Plaintiffs’ challenge is identical to the core of the challenge in

Kirwa—whether Defendants must certify an N-426 based on the existing service records of a

non-citizen seeking naturalization under section 1440. Compare, e.g., Am. Compl. ¶ 181, June 8,

2020, ECF No. 24 (“Plaintiffs have a right to receive N-426 certifications of honorable service to

apply for naturalization pursuant to section 1440 based on their current service records.”) with



                                                  1
         Case 1:20-cv-01104-ESH Document 33 Filed 07/02/20 Page 3 of 11




Am. Compl. at ¶ 99, Kirwa v. U.S. Dep’t of Def., No. 17-1793, (D.D.C Nov. 3, 2017), ECF No.

33 (“8 U.S.C. § 1440 establishes a clear, limited, and purely ministerial role for DoD in the

naturalization process. DoD’s role is to verify, by way of Form N-426, whether a soldier is or is

not serving honorably based on that soldier’s existing service record.”). Section 1440 provides an

expedited path to citizenship to “[a]ny . . . noncitizen” who has served honorably in the Selected

Reserve or active duty. 8 U.S.C. § 1440(a) (emphasis added). It recognizes no distinction

between types of non-citizens, whether they be MAVNIs or LPRs, nor does it articulate different

criteria that different types of non-citizens must meet in order to seek an N-426 and apply for

naturalization. Thus, section 1440’s requirement that Defendants certify the N-426s of non-

citizens based on their existing service records applies equally to all non-citizens in the Selected

Reserve or serving active duty seeking naturalization under this provision. However, because the

relief in Kirwa is limited to MAVNI Reservists, Plaintiffs seek to extend that same relief to other

non-citizens seeking to naturalize under section 1440.

       3.      Are Plaintiffs challenging the application of Section I to LPR Reservists? If
               so, which requirements?

       Yes, Plaintiffs challenge the minimum service, security screening, and O-6 requirements

in Section I, as they apply to LPR Reservists.

       First, Plaintiffs challenge the minimum service requirement, which requires LPR

Reservists to complete “at least one year of satisfactory service towards non-regular retirement in

accordance with Department of Defense Instruction 1215.07, . . . inclusive of the member’s

successful completion of basic training.” SAMMA_0004. Plaintiffs challenge both the durational

and active duty components of this requirement.1 The durational component requires that



1
 The Court may recall that the original dispute in Kirwa concerned “DOD’s position that ‘active
duty’ was required for certification of . . . an N-426.” Kirwa v. U.S. Dep’t of Def., 285 F. Supp.


                                                  2
         Case 1:20-cv-01104-ESH Document 33 Filed 07/02/20 Page 4 of 11




Reservists serve at least one year before they may obtain an N-426. The active duty component

requires that Reservists complete basic training, which constitutes active duty, before they may

obtain an N-426. See Kirwa, 285 F. Supp. 3d at 29 n.8 (“[Initial Entry Training] encompasses

‘basic training,’ also referred to as ‘basic combat training’ (BCT). DOD considers IET to be

active duty.”).2

       In their responses to the Court’s questions, Defendants define the one-year requirement

as including “drilling time, so long as the reservist has met the statutory requirements under 10

U.S.C. § 10147(a) to complete one year in active status in the Reserves, which includes some

active-duty training time.” Defs.’ Am. Suppl. Brief in Resp. to Pls.’ Mot. for Class Certification

3 (“Defs.’ Am. Suppl. Brief”), July 1, 2020, ECF No. 32-1. Defendants did not clarify, however,

whether a Reservist who begins drilling prior to shipping to basic training may count that period

of time towards the one-year requirement. In their Sur-Reply to Plaintiffs’ Motion for Class

Certification 8 (“Defs.’ Sur-Reply”), ECF. No 29, and during the June 26, 2020 teleconference,

Ex. 1, at 49:2–16, 50:16–51:5, 52:2–9, Defendants suggest that Reservists must ship to basic

training before the one-year clock begins ticking. If so, the one-year requirement will, in effect,

be more than one year (and in some cases, significantly more), given that many Reservists begin

drilling before they ship to basic training.




3d 21, 34 (D.D.C. 2017). Defendants have resurrected this dispute and asserted that they may
impose such a requirement on LPR Reservists. See Defs.’ Mem. in Supp. of Cross-Mot. for
Summ. J. 33, May 22, 2020, ECF No. 20 (“[T]he only criteria imposed by Congress [in 8 U.SC.
§ 1440] is that the service must have been (1) honorable and (2) in an active-duty status.”).
2
  For the reasons explained below, see infra 5–6, Plaintiffs are not required to specifically allege
that they were told they were subject to each of the individual requirements in the N-426 Policy.
Nevertheless, Plaintiff Isiaka, who is an LPR Reservist, asserts that he was told that he had to
attend and complete basic combat and advanced individual training before he could receive his
N-426. See Compl. ¶ 103; Am. Compl. ¶ 107.


                                                 3
         Case 1:20-cv-01104-ESH Document 33 Filed 07/02/20 Page 5 of 11




       Second, Plaintiffs challenge the security screening requirement, which requires that LPR

Reservists complete “prescribed screening requirements set forth in . . . applicable DoD or

Military Department policy,” before they may obtain an N-426. SAMMA_0003. In their

responses to the Court’s questions, Defendants explain that under a current July 30, 2019

Directive, LPR Reservists are required to complete the Expedited Screening Protocol (“ESP”).

Defs.’ Am. Suppl. Br. 1. Defendants also claim that “DoD is presently in Phase 1 of ESP

Initiation,” under which LPR Reservists may ship to basic training even if they have not

completed the ESP (under phase 2, they may not). Defs.’ Am. Suppl. Br. 2.3 However, because

the central dispute in this case concerns whether Defendants must certify an N-426 based on a

non-citizen’s existing service records, the operative question is not whether LPR Reservists are

required to complete the ESP before shipping to basic training, but whether they must complete

the ESP before they may obtain an N-426. See Kirwa, 285 F. Supp. 3d at 39 (“[N]ational security

issues may justify enhanced security screening, but N-426 certification is not related to that

process.”). Of course, if LPR Reservists are required to complete the ESP before shipping to

basic training, they may be required to wait an even longer period of time before they may obtain

an N-426. But the key question is whether completing the ESP is a prerequisite to obtaining an

N-426. Because it is Plaintiffs’ understanding that LPR Reservists must complete the ESP before

they may obtain an N-426, Plaintiffs challenge the application of this requirement to them.4



3
 Defendants cite to a schedule in the ESP Directive for the assertion that “DoD is presently in
Phase 1.” Defs.’ Am. Suppl. Brief 2. According to that schedule, however, DoD should
currently be in Phase 2. Phase 1 applies through Fiscal Year 2019, which ended on September
30, 2019. See Defs.’ Am. Suppl. Brief, Ex. 2, at 8. Phase 2 applies during Fiscal Year 2020,
which began on October 1, 2019 and will end on September 30, 2020. See Defs.’ Am. Suppl.
Brief, Ex. 2, at 8.
4
 Plaintiffs confine their challenge to the requirement that LPR Reservists who have begun
drilling complete the ESP before they may obtain an N-426. They do not challenge the


                                                 4
         Case 1:20-cv-01104-ESH Document 33 Filed 07/02/20 Page 6 of 11




       Finally, Plaintiffs challenge the O-6 requirement, which requires that the Secretary of the

relevant military branch or “a commissioned officer serving in the pay grade of O-6 or higher” to

whom the Secretary has delegated certification authority certify N-426s. SAMMA_0002.

       Plaintiffs have adequately pled a challenge to the security screening requirement. See

Compl. ¶¶ 71–72, Apr. 28, 2020, ECF No. 1 (pleading that “[i]n direct contravention of 8 U.S.C.

§ 1440, the N-426 Policy mandates that service members . . . may not receive N-426

certifications . . . until they meet a series of new requirements” and reciting amongst those

requirements, the security screening requirement); Am. Compl. ¶¶ 73–74 (same). Defendants

assert that Plaintiffs may only plead a challenge to an N-426 Policy requirement based on

whether “they were told that they have not met” that specific requirement. Defs.’ Sur-Reply 7–8.

But what is required is that “the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). Plaintiffs meet that standard here. They have alleged that Defendants

implemented the N-426 Policy, the Policy included a security screening requirement, and the

security screening requirement prevents non-citizen service members, such as Plaintiffs, from

obtaining an N-426. See Compl. ¶¶ 71–72; Am. Compl. ¶¶ 73–74.5 Plaintiffs’ pleadings therefore

gave Defendants “fair notice” that Plaintiffs were challenging the security screening requirement.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).



application of the ESP, or prior security screening requirements, to active duty LPRs or
MAVNIs.
5
  Plaintiffs are not required to allege anything further regarding the security screening
requirement to demonstrate that they have adequately pled a challenge to this requirement.
However, Plaintiff Isiaka, who is an LPR Reservist, has also alleged that he has never been told
whether he has completed his background screening requirement and therefore has no basis to
conclude that it has not contributed to the delay in obtaining an N-426. See Am. Compl. ¶ 108;
see also Isiaka Suppl. Decl. ¶ 2, May 29, 2020, ECF No. 21-14.


                                                  5
         Case 1:20-cv-01104-ESH Document 33 Filed 07/02/20 Page 7 of 11




        Plaintiffs acknowledge that the current Administrative Record does not include

documents pertaining to the N-426 Policy’s security screening requirement as applied to LPR

Reservists. In order to avoid the need to supplement the Administrative Record, Plaintiffs

propose to limit their challenge to the security screening requirement to three of its four APA

claims, which do not require the Administrative Record: (1) unlawful withholding of agency

action, (2) exceeds statutory authority, and (3) notice-and-comment rulemaking.

        4.      Are Plaintiffs challenging the application of Section I to MAVNIs who enlist
                in Active Components? If so, which requirements and who would be the class
                representative?

        Yes, Plaintiffs challenge two of the Section I requirements, as they apply to active duty

MAVNIs. Plaintiffs challenge the minimum service requirement, which requires all non-citizens

serving active duty to complete “at least 180 consecutive days of active duty service, inclusive of

the successful completion of basic training,” SAMMA_0003, and the O-6 requirement. Plaintiffs

challenge the application of these identical requirements to active duty LPRs.

        Any of the Plaintiffs serving active duty, whether LPR or MAVNI, can serve as a class

representative for active duty MAVNIs because they satisfy the commonality and typicality

requirements. Commonality requires that a uniform policy affect all class members and result in

common harms. See Pls.’ Mot. for Class Cert. 8–9, Apr. 28, 2020, ECF No. 5. Typicality

requires that a class representative suffer the same injury from the same course of conduct as

other class members. Id. at 10–11. Neither commonality nor typicality are destroyed by factual

variations. Id. at 8, 11.

        Here, Plaintiffs Gunawan and Machado—both active duty LPRs—are adequate class

representatives for active duty MAVNIs. The claims of active duty LPRs and active duty

MAVNIs arise from identical requirements—the minimum service and O-6 requirements—and




                                                 6
         Case 1:20-cv-01104-ESH Document 33 Filed 07/02/20 Page 8 of 11




are based on the same legal theories. Indeed, the N-426 Policy recognizes no distinction between

LPRs and MAVNIs with respect to these requirements. See SAMMA_0002-03. Moreover, the

injuries that active duty LPRs and active duty MAVNIs have suffered—namely, their inability to

apply for naturalization under 8 U.S.C. § 1440—also arise from this identical course of conduct.

Whether a Plaintiff or a class member happens to be an active duty LPR or active duty MAVNI

is simply a factual variation that fails to disturb the interest and injury that all Plaintiffs serving

active duty share with each other.

        However, should the Court determine that an active duty MAVNI must act as a class

representative for active duty MAVNIs who seek to challenge the minimum service and O-6

requirements, Plaintiff Lee may serve as that representative. Plaintiff Lee has both standing to

challenge these requirements, and her claims are not moot such that she cannot serve as a class

representative. First, Plaintiff Lee has standing to challenge these requirements because, even

though she completed the minimum service requirement prior to the filing of the complaint on

April 28, 2020, she had not received an N-426 as of that date. Thus, her injury—the delay to her

ability to seek naturalization—was caused at least in part by the minimum service and O-6

requirements. The court in RIL-R v. Johnson, 80 F. Supp. 3d 164 (D.D.C. 2015), confronted a

similar scenario and held that plaintiffs had standing. RIL-L concerned a challenge to an

Immigrations and Customs Enforcement (“ICE”) policy, requiring the agency to factor in

deterrence when making custody determinations for asylum seekers. The defendants argued that

the plaintiffs lacked standing because their continued detention could be due to factors other than

the policy. The Court rejected this argument, finding that “ICE applies this factor in its custody

determinations” and that factor, “at the very least, diminishes the likelihood of Plaintiffs’

release.” Id. at 178. Similarly here, Plaintiff Lee was subject to the minimum service and O-6




                                                    7
         Case 1:20-cv-01104-ESH Document 33 Filed 07/02/20 Page 9 of 11




requirements and those requirements, at the very least, contributed to her delay in obtaining an

N-426 and seeking naturalization.

       Second, and separate from the question of standing, Plaintiff Lee may serve as a class

representative for active duty MAVNIs even if she obtained an N-426 prior to class certification.

The Court may relate the class certification motion back to the filing of the complaint—when

Plaintiff Lee’s individuals claims were live—because Plaintiffs’ claims are inherently transitory.

See Class Cert. Reply 35.

II.    PLAINTIFFS’ CLAIMS

       In light of the responses above and in order to facilitate the Court’s understanding of the

nature and scope of Plaintiffs’ claims, Plaintiffs map their claims in the chart below:

                       Minimum Service                 Security Screening                O-6
                 Challenge under:                    Challenge under:            Challenge under:
 LPR
 Reservists      (1) unlawful withholding;           (1) unlawful withholding;   (1) arbitrary and
                 (2) arbitrary and capricious;       (2) exceeds statutory       capricious;
                 (3) exceeds statutory authority;    authority;                  (2) notice-and-
                 (4) notice-and-comment              (3) notice-and-comment      comment rulemaking
                 rulemaking                          rulemaking
                 Challenge under:                    No challenge                Challenge under:
 LPR
 Active Duty     (1) unlawful withholding;                                       (1) arbitrary and
                 (2) arbitrary and capricious;                                   capricious;
                 (3) exceeds statutory authority;                                (2) notice-and-
                 (4) notice-and-comment                                          comment rulemaking
                 rulemaking
                 Challenge under:                    No challenge                Challenge under:
 MAVNI
 Active Duty     (1) unlawful withholding;                                       (1) arbitrary and
                 (2) arbitrary and capricious;                                   capricious;
                 (3) exceeds statutory authority;                                (2) notice-and-
                 (4) notice-and-comment                                          comment rulemaking
                 rulemaking




                                                 8
          Case 1:20-cv-01104-ESH Document 33 Filed 07/02/20 Page 10 of 11




III.      SUB-CLASSES

          In light of the responses above and in order to facilitate the Court’s management of

Plaintiffs’ proposed class, Plaintiffs propose certification of the following two sub-classes:

          SUB-CLASS 1: All individuals who: (a) are lawful permanent residents serving

          in the Selected Reserve of the Ready Reserve and (b) have requested but not

          received a certified Form N-426.

          SUB-CLASS 2: All individuals who: (a) are non-citizens serving in an active

          duty status in the U.S. military and (b) have requested but not received a certified

          Form N-426.6

Each sub-class satisfies the requirements of Rule 23. See DL v. District of Columbia, 302 F.R.D.

1, 10 (D.D.C. 2013) (courts may certify sub-classes at their discretion, as long as each sub-class

“independently meet[s] the requirements of Rule 23”).



    Dated: July 2, 2020                            Respectfully submitted,

                                                    /s/ Scarlet Kim
    Jennifer Pasquarella                           Scarlet Kim (D.D.C. Bar No. NY0329)
    Michelle (Minju) Cho                           Noor Zafar*
    American Civil Liberties Union Foundation      Jonathan Hafetz (D.D.C. Bar No. NY0251)
       of Southern California                      Brett Max Kaufman (D.D.C. Bar. No. NY0224)
    1313 West 8th Street                           American Civil Liberties Union Foundation
    Los Angeles, CA 90017                          125 Broad Street, 18th Floor
    (213) 977-5236                                 New York, NY 10004
    jpasquarella@aclusocal.org                     (212) 549-2500
    mcho@aclusocal.org                             scarletk@aclu.org
                                                   nzafar@aclu.org
                                                   jhafetz@aclu.org
                                                   bkaufman@aclu.org



6
  Plaintiffs have not explicitly excluded members of the Kirwa class from these sub-class
definitions because no members of these sub-classes can be members of the Kirwa class, which
includes no LPRs or active duty service members.


                                                   9
Case 1:20-cv-01104-ESH Document 33 Filed 07/02/20 Page 11 of 11




                              Arthur B. Spitzer (D.D.C. Bar No. 235960)
                              American Civil Liberties Union Foundation
                                 of the District of Columbia
                              915 15th Street, NW, 2nd Floor
                              Washington, DC 20005
                              (202) 601-4266
                              aspitzer@acludc.org

                              *Admitted pro hac vice

                              Counsel for Plaintiffs




                              10
